Citation Nr: 0821057	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-34 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from August 1961 
to May 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.


FINDING OF FACT

Lumbosacral strain (lumbar spine disorder) is manifested by 
severe lumbosacral strain with flexion to 75 and 80 degrees 
and extension to 0 and 15 degrees.


CONCLUSION OF LAW

The criteria for an increased evaluation for a lumbar spine 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for a lumbar spine disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a June 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the June 2003 letter did 
not notify the veteran of the assignment of effective dates 
and disability evaluations, there is no prejudice to the 
veteran because he was so notified in a June 2007 letter and 
the claim was readjudicated in a January 2008 supplemental 


statement of the case (SOC).  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  

Likewise, the June 2003 letter did not provide notice that 
there must be evidence of worsening of the disability and the 
effect on employment and daily life, notice of the specific 
requirements of the diagnostic code to qualify for a higher 
rating, notice of the application of diagnostic codes and 
disability ratings, or notice of the different types of 
competent evidence to show the above.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008).  But there is no 
prejudice to the veteran because the essential fairness of 
the adjudication was not affected; the veteran was so 
notified in the August 2004 SOC, his claim was not 
readjudicated until January 2008, and he was represented by 
an accredited veterans service organization throughout the 
prosecution of this claim.  Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007), cert. granted _ U.S.L.W. _  (U.S. 
Jun. 16, 2008) (No. 07-1209) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  The June 2003 and 
June 2007 letters also essentially requested that the veteran 
provide any evidence in his possession that pertained to this 
claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders, 487 
F.3d at 889.

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or 


assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By a March 1966 rating decision, the RO granted service 
connection for lumbosacral strain and assigned a 
noncompensable evaluation under 38 C.F.R. 


§ 4.71a, Diagnostic Code 5295, effective November 9, 1965.  
By a December 1992 rating decision, the RO assigned a 10 
percent evaluation under Diagnostic Code 5295, effective 
November 19, 1991.  By a May 1995 rating decision, the RO 
assigned a 20 percent evaluation under Diagnostic Code 5295, 
effective November 19, 1991.  By an October 1999 rating 
decision, the RO assigned a 40 percent evaluation under 
Diagnostic Code 5295, effective September 22, 1998.  In April 
2003, the veteran filed a claim for an increased evaluation.  
In September 2003, the RO continued the 40 percent evaluation 
under Diagnostic Code 5295.  The veteran appealed.

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The RO addressed the veteran's claim 
for increase under both the old criteria in the Schedule and 
the current regulations.  Thus, there is no prejudice to the 
veteran for the Board to apply the regulatory revisions of 
September 26, 2003 in the adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 26, 2003, the veteran's 40 percent 
evaluation contemplates severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  The 40 
percent evaluation was the maximum evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Accordingly, an increased 
evaluation is not warranted prior to September 26, 2003.  

Prior to September 26, 2003, the Board has considered the 
application of other diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  A 50 percent 
evaluation was assigned for unfavorable ankylosis of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  At the August 2003 VA spine examination, there was 
lumbar spine flexion to 75 out of a possible 90 degrees, 
extension to 15 out of a possible 30 degrees, and full 
bilateral lateral flexion and bilateral rotation.  This 
demonstrates lumbar spine limitation of motion, but not 
lumbar spine ankylosis.  Accordingly, an increased evaluation 
is not warranted.  Id.  In addition, 40 percent was the 
maximum evaluation provided for limitation of lumbar spine 
motion and sacroiliac injury and weakness.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5294 (2003).  Moreover, the 
remaining codes are not for application because the medical 
evidence does not demonstrate fracture of vertebra, complete, 
cervical, or dorsal spine ankylosis, limitation of cervical 
or dorsal spine motion, or intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 
5290, 5291, 5293, 5294 (2003).  Accordingly, prior to 
September 26, 2003, alternative diagnostic codes do not 
provide for an increased evaluation.  

Effective September 26, 2003, the 40 percent evaluation for 
the veteran's service-connected lumbosacral strain 
contemplates forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5237, General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula) (2007).

Effective September 26, 2003, a 50 percent evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, General Rating Formula.  For VA purposes, normal 
thoracolumbar spine forward flexion is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion is the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of thoracolumbar spine motion is 
240 degrees.  38 C.F.R. § 4.71a, General Rating 


Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V 
(2007).  Unfavorable ankylosis is when the entire or lumbar 
spine is fixed in flexion or extension which results in some 
additional disability and favorable ankylosis is fixation of 
a spinal segment in neutral position or zero degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (5).  At a 
June 2007 VA spine examination, there was lumbar spine 
flexion to 80 degrees, extension to barely beyond 0 degrees, 
bilateral lateral flexion to 5 degrees, and bilateral 
rotation to less than 5 degrees.  The evidence essentially 
lumbar spine fixation in neutral due to extension barely 
beyond 0 degrees, but this demonstrates favorable, but not 
unfavorable, ankylosis. Accordingly, an increased evaluation 
on and after September 26, 2003 is not warranted.

Also effective September 26, 2003, under the revised rating 
criteria for spine disabilities, any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  At the June 2007 VA spine 
examination, the veteran denied bladder complaints, but 
reported difficulty with erections.  Examination showed a 
negative straight leg raise test and Lasegue's test.  Deep 
tendon reflexes were 1+ at the knees and equivocal at the 
tendo-achilles.  There was 4/5 and symmetric lower extremity 
motor strength and intact lower extremity sensation.  The 
examiner found no neurologic manifestations of the lumbar 
spine disorder.  Accordingly, there is no basis for an award 
of a separate evaluation.

On and after September 26, 2003, the Board has considered 
other potentially applicable diagnostic codes.  Schafrath, 1 
Vet. App. at 595.  For intervertebral disc syndrome, a 60 
percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2007).  An incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Id. at Note (1).  An 
August 2007 private medical record diagnosed low back 
degenerative disc disease.  But the 


veteran did not assert and the medical evidence of record did 
not demonstrate any physician-ordered bed rest.  Accordingly, 
on and after September 26, 2003, an increased evaluation is 
not warranted.

The Board has also considered, throughout the time period, an 
increased evaluation for degenerative arthritis of the spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).  Degenerative 
arthritis established by x-ray is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).  An August 2003 VA 
spine examination diagnosed lumbar spine degenerative joint 
disease.  October 2003 and June 2007 private medical records 
diagnosed lumbar spine osteo-arthritis and degenerative joint 
disease.  But as noted above, an increased evaluation is not 
warranted based on limitation of motion.  38 C.F.R. § 4.71a, 
General Rating Formula.  Accordingly, on and after September 
26, 2003, an increased evaluation is not warranted.

The Board has also considered, throughout the time period, 
the impact of functional loss, weakened movement, excess 
fatigability, incoordination, and pain.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); see also Deluca v. Brown, 8 Vet. App. 
202, 206 (1995).  At the August 2003 VA spine examination, 
the veteran reported pain upon long hours of sitting or 
walking.  In a September 2003 private record, the veteran 
reported back pain.  At the June 2007 VA spine examination, 
the veteran reported constant low back pain, aches, and 
stiffness.  The pain was 3 to 4/10, but could escalate to 8-
9/10.  He reported a recent 1-day flare-up that required that 
he stay off of his feet and take pain medication.  The flare-
ups could last up to 3 days.  He did not use a back brace or 
cane and could only walk 1/16 mile and then had to rest 15 or 
20 minutes, although this was also due to his knees.  The 
veteran reported that he was able to conduct his activities 
of daily living and currently worked as a UPS truck driver.  
In a May 2003 private record, an examiner stated that there 
was an inability to comfortably walk for any distance due to 
lower spine arthritis.  A June 2003 VA record assessed 
chronic back pain.  The June 20007 VA spine examiner found a 
slow symmetric gait and good strength of the lower 
extremities.  There was no increased pain or limitation of 
motion upon repetition of range of spine motion.  The 
evidence thus did not demonstrate fatigability, 
incoordination, weakness, or increased functional pain upon 
use.  The veteran is not entitled to an increased evaluation 
based on these provisions because the evidence of record 
shows no additional functional impairment, fatigability, 
incoordination, weakness, or pain beyond that already 
contemplated within a 40 percent evaluation.  38 C.F.R. 
§§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

The Board has also considered the issue of whether the 
veteran's lumbar spine disorder presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are not inadequate.  A 
rating in excess of 40 percent is provided for certain 
manifestations of the service-connected lumbar spine disorder 
but the medical evidence reflects that those manifestations 
are not present.  Additionally, the veteran has not required 
hospitalization.  Moreover, marked interference of employment 
has not been shown because at the June 2007 VA spine 
examination, the veteran reported he was working as a UPS 
truck driver, although he planned to retire soon.  In the 
absence of any additional factors, the RO's failure to 
consider referral of this issue for consideration of an 
extraschedular rating or failure to document its 
consideration did not prejudice the veteran.  

After review of the evidence, there is no evidence of record 
that warrants a rating in excess of 40 percent for a lumbar 
spine disorder at any time during the pertinent time period.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); see also Hart, 
21 Vet. App. 505.  As the preponderance of the evidence is 
against the veteran's claim of a rating in excess of 40 
percent for his service-connected lumbosacral strain, the 
doctrine of reasonable doubt is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased evaluation for lumbosacral strain is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


